729 N.W.2d 241 (2007)
Raymond O'NEAL; Plaintiff-Appellee,
v.
ST. JOHN HOSPITAL & MEDICAL CENTER and Dr. Ralph Dilisio, Defendants, and
Dr. Efstathios Tapazoglou, Defendant-Appellant.
Docket No. 133232. COA No. 274573.
Supreme Court of Michigan.
April 11, 2007.
By order of March 7, 2007, this Court granted immediate consideration and ordered a stay of trial court proceedings. On order of the Court, the application for leave to appeal the February 8, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We further ORDER that the stay entered by this Court on March 7, 2007, remains in effect until completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
WEAVER, J., would deny leave to appeal as she is not persuaded of the need for immediate appellate review.